Citation Nr: 0332578	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for the claimed removal of 
all upper teeth for VA dental treatment or compensation 
purposes.  




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel  








INTRODUCTION

The veteran had active service from April 1953 to April 1955.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the RO.  



FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
dental disability, a dental condition that aggravates a 
service-connected disability, a service-connected disability 
rated as 100 percent disabling or a total compensation rating 
based on individual unemployability; he was not a prisoner of 
war or in receipt of benefits under 38 U.S.C.A. chapters 17 
or 31.  

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; nor is he shown 
to have applied for treatment within one year of discharge 
from service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a dental disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.381 (2003).  

2.  The veteran does not meet the criteria for eligibility to 
VA dental treatment.  38 C.F.R. § 17.161 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the veteran's 
claim.  

Specifically, the veteran's service dental records have been 
associated with the claims folder.  The veteran has also 
completed and submitted a dental questionnaire.  Post-service 
dental records have been obtained from the veteran's dentist.  
In a statement submitted in September 2001, the veteran has 
indicated that he had no further evidence to submit.  

The Board finds that all relevant evidence has been obtained 
with regard to the claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
its development.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  Service Connection for Purposes of Obtaining
VA Dental Treatment or Compensation

A.  Factual Background 

The service medical records at the time of the veteran's pre-
induction examination in January 1953 show that his teeth 
were not examined.  

A careful review of service dental records at the time of the 
veteran's initial dental examination in August 1953 note that 
teeth numbering (converted to current uniform numbering 
system) 2, 3, 4, 5, 14, 18, 19, 20, and 30 were missing, and 
that teeth numbering 1, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 
21, 22, and 29 were non-restorable.  The veteran also had 
caries or defects of teeth numbering 17, 28, 31 and 32.  

The service dental records show that, following extraction of 
non-restorable teeth, an upper full denture was inserted.  
The records at separation in April 1955 also show that tooth 
numbering 31 was missing.  The service medical records do not 
show any trauma to the mouth or teeth.  

The private dental records show that the veteran's upper 
dentures were replaced in 1973, plus he had additional dental 
work over the years.  

The statements of the veteran in the claims folder are to the 
effect that all his upper teeth were removed during basic 
training, and that he had to wear an upper denture.  
Following service, the veteran had additional dentures made 
and various dental work performed.  


B.  Legal Analysis 

The provisions of 38 C.F.R. § 3.381(a), in effect prior to 
June 8, 1999, provide that service connection will be granted 
for a dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a) (1998).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

The foregoing regulations were combined into a new version of 
38 C.F.R. § 3.381, effective on June 8, 1999, to clarify 
requirements for service connection of dental conditions and 
to provide that VA will consider certain dental conditions 
service connected for treatment purposes if they are shown in 
service after a period of 180 days.  64 Fed. Reg. 30392-30393 
(1999) (codified as 38 C.F.R. § 3.381).  

The regulation now provides that treatable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

Here, the veteran submitted his application for VA benefits 
in 2001.  Hence, the newer version of 38 C.F.R. § 3.381 is 
applicable to his claim.  However, the Board notes that there 
has been no substantive change in the legal provisions that 
would affect the outcome of the present case.  See 38 C.F.R. 
§ 3.381; 64 Fed. Reg. 30392-30393 (1999).  

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  In this case, the veteran has not reported any 
trauma to his mouth or teeth in service.  

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  

The service dental records show that the veteran was missing 
9 teeth when he entered service in 1953 and that 14 other 
teeth were non-restorable; a few more teeth had defects or 
disease.  

The only dental treatment performed in service appears to be 
the extraction of non-restorable teeth and the insertion of 
dentures, as well as the filling of cavities or the repair of 
defects.  

The service records do not suggest any dental trauma to any 
teeth.  The overall evidence does not suggest that any dental 
condition in service was associated with trauma.  

Moreover, treatment during service, including the filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c).  

While post-service dental records note that the veteran's 
original dentures had to be replaced and additional dental 
work was performed, the Board finds that the veteran had no 
existing dental condition attributed to service trauma.  

The Board also notes that tooth 31was shown as having caries 
or defects at the time of the veteran's initial dental 
examination in 1953.  This tooth required extraction after a 
period of 180 days of service.  The evidence does not show 
that tooth 31 was extracted in service due to trauma.  

A dental condition related to service that is due to causes 
other than a combat wound or trauma is typically subject to 
the limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(c) ("Class II (a)").  

The veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150.  
Therefore, he would not be eligible for Class I dental 
treatment.  

The veteran was discharged from service prior to September 
30, 1981, and did not apply for dental benefits within one 
year of service discharge; thus he is ineligible for Class II 
dental treatment.  

As just discussed, the veteran does not have a noncompensable 
service-connected dental disorder resulting from service 
trauma or combat wounds.  He is, therefore, ineligible for 
Class II(a) dental care.  

He is not shown to have been a prisoner of war and therefore 
is ineligible for Class II(b) or II(c) dental care.  

He has not made a prior application for dental benefits, and 
is not eligible for Class II(R) (Retroactive) treatment.  

The evidence does not show that the veteran has a dental 
condition that aggravates a service-connected disability; 
neither does the veteran have a service-connected disability 
rated as 100 percent disabling nor a total compensation 
rating based on individual unemployability.  Therefore, he is 
not eligible for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  

Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment.  

Moreover, in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") held that in cases where it is the 
law, and not the evidence, that is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  

While the removal of all upper teeth during service may be 
service connected for purposes of determining entitlement to 
dental examinations and/or outpatient dental treatment under 
38 C.F.R. Part 17, the current regulations do not provide for 
an award of disability compensation benefits in the absence 
of service trauma.  

Likewise, the VA's General Counsel has held that dental 
treatment of teeth, even extractions, during service did not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  

In sum, the Board is without legal authority under governing 
regulations to grant service connection for the removal of 
all upper teeth for purposes of an award of disability 
compensation benefits.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for the purposes of obtaining 
outpatient dental treatment or compensation, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for the claimed removal of all upper teeth 
for the purposes of VA dental treatment or compensation is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



